DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/1/2022.
Applicant's election with traverse of  Group I (claims 1-12 and 20) in the reply filed on 6/1/2022 is acknowledged.  The traversal is on the ground(s) that there is not a serious burden on the examiner to examine both groups.  This is not found persuasive because the groups would require divergent text search strategies at the very least and possibly be subject to different rejections including art and 112 rejections.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/11/2020 and 9/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 2, 4-6, and 8 are objected to because of the following informalities:
On line 1 of claim 2, “the button” should read “the actuatable button” to provide consistent use of terminology throughout the claims.  Please amend all recitations of “the button”. See claims 4-6, and 8.
On line 1 of claim 3, “the valve” should read “the first check valve” to provide proper antecedent basis.
On line 1 of claim 10, “8” should read “9” to provide proper antecedent basis for the term “release check valve”.
On line 1 of claim 11, “8” should read “9” to provide proper antecedent basis for the term “piston”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 5, there is no antecedent basis for the terms “the first state” or “the second state”.  It is unclear if the applicant intended to previously recite the states in earlier claims or introduce the states in claim 5.  The latter interpretation is applied in the instant rejection.  The examiner suggests amending claim 5 to “a first state to a second state”.
The dependent claims are rejected by virtue of their dependency on the rejected claim.  Claims 10 and 11 are interpreted as being dependent upon claim 9 and are therefore not rejected.
Allowable Subject Matter
Claims 1-4, 9-12, and 20 are allowed (*predicated upon resolution of the claim objections).  Claims 5-8 will be considered allowed upon resolution of the 112 rejections and objections.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, namely US 5,728,119 to Smith, does not disclose or suggest a surgical access assembly as is recited in claims 1 and 20.  Smith discloses an elongated cannula member (505) having proximal and distal end portions; a cannula housing (509) coupled to the proximal end portion of the elongated cannula member; a balloon anchor (517) coupled to the distal end portion of the elongated cannula member; and a collar (portion of 509 comprising 510-511, 520) having a port disposed along the elongated cannula member and in fluid communication with the balloon anchor, the port including: a first check valve (510) disposed between a first end portion of the port and a second end portion of the port, wherein the first check valve and the port thereby defining a first chamber (chamber between valve and balloon); a second check valve (511) coupled to a second end portion of the port; and an actuatable button (520); 

Smith fails to disclose wherein the second check valve and the port defines a second chamber between the second check valve and the first check valve and a release valve configured to control flow of air out of the balloon anchor.  The second check valve (511) is an insufflation check valve and therefore there is no reason to modify Smith to arrive at the claimed invention because the first check valve is for a different purpose.  Furthermore, there is no teaching reference to provide such a structure.  While Smith teaches that first check valve (510) can control flow out of the balloon, there is no disclosure of a supplemental release valve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783